UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                        HOLDEN, HOFFMAN, and SULLIVAN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Private E1 MATTHEW R. WATTS
                        United States Army, Appellant

                                ARMY 20070508

                           Headquarters, Fort Hood
                        Alan L. Cook, Military Judge


For Appellant:  Lieutenant Colonel William E. Cassara, JA; Major William F.
Fischbach III, JA.

For Appellee:  Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                31 March 2008

                        ----------------------------
                              SUMMARY DECISION
                        ----------------------------

Per Curiam:

      Upon review of this case, submitted on the merits for consideration
under Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866
[hereinafter UCMJ], we note appellant’s providence inquiry does not support
his plea to all of the disrespectful language charged in the Specification
of Charge II.  There is sufficient evidence to support the remaining
language of the Specification.  Accordingly, we set aside the findings of
guilty to and dismiss only so much of the Specification of Charge II as
states, “I am going to kick your ass.”  The remainder finding of guilty of
the specification is affirmed.  Reassessing the sentence of the basis of
the error noted, and the entire record, and applying the tenets of United
States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United States v. Moffeit, 63
M.J. 40, 43 (C.A.A.F. 2006) (Baker, J., concurring), the remaining findings
and sentence are affirmed.

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court